AMENDED ALD-169                                                  NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 19-1168
                                       ___________

                             IN RE: RUBEN MITCHELL,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Western District of Pennsylvania
                   (Related to W.D. Pa. Crim. No. 2:09-cr-00105-001)
                       ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                     April 25, 2019

                Before: MCKEE, SHWARTZ and BIBAS, Circuit Judges

                               (Opinion filed: June 18, 2019)
                                        _________

                                         OPINION*
                                         _________


PER CURIAM

       Earlier this year, federal prisoner Ruben Mitchell filed a pro se mandamus

petition, asking us to direct the United States District Court for the Western District of

Pennsylvania to adjudicate his 28 U.S.C. § 2255 case. Thereafter, on May 10, 2019, the

District Court denied Mitchell’s request for § 2255 relief. The District Court reaffirmed


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
that denial on May 17, 2019, after receiving supplemental briefing from Mitchell.

Because Mitchell has obtained the relief that he seeks in his mandamus petition, we will

dismiss the petition as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d 690,

698-99 (3d Cir. 1996) (“If developments occur during the course of adjudication that

eliminate a plaintiff’s personal stake in the outcome of a suit or prevent a court from

being able to grant the requested relief, the case must be dismissed as moot.”).




                                             2